William B. Stone and Margaret Stone v. Commissioner.Stone v. CommissionerDocket No. 2007-69-SC.United States Tax CourtT.C. Memo 1970-102; 1970 Tax Ct. Memo LEXIS 258; 29 T.C.M. (CCH) 472; T.C.M. (RIA) 70102; May 5, 1970, Filed William B. Stone, pro se, 7631 Main, Ralston, Neb., Ronald M. Frykberg, for the respondent.  TIETJENSMemorandum Findings of Fact and Opinion TIETJENS, Judge: The Commissioner determined a deficiency in income tax for the taxable year 1967 in the amount of $424.68. The*259  petitioners are husband and wife. They filed a joint return for the year 1967 with the district director of internal revenue at Omaha, Nebraska, in which city they resided at the time the petition herein was filed. In their return a deduction for charitable contributions was claimed in the amount of $768. All but $104 of this amount was disallowed. Petitioners also deducted $1,266.33 for entertainment expenses all of which was disallowed for failure to demonstrate that the amounts were for ordinary and necessary business expenses and for failure to substantiate. The testimony of petitioner William B. Stone was received in evidence together with the testimony of one of his business associates and a substantial customer of his. Documentary evidence was also received. William was a stockbroker during the taxable year. He entertained customers and potential customers, for which he made expenditures. He and his wife also attended 473 the Roman Catholic Church to which they made contributions. Upon consideration of all the evidence in this case, in the light of the requirements of section 274 of the Internal Revenue Code of 1954, we find as an ultimate*260  fact that petitioners incurred business and entertainment expenses in the amount of $600 in 1967, which are deductible under section 162 (and/or section 212) of the Code, and made charitable contributions in the amount of $500 in 1967, which are deductible under section 170 of the Code. See William F. Sanford, 50 T.C. 823">50 T.C. 823. Decision will be entered under Rule 50.